Citation Nr: 1615393	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Stephanie D. Dobson, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1988 to September 1988 and active duty from March 1991 to April 1992.  She also had Reserve service beginning in 1987 and ending in 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio which, in part, denied entitlement to service connection for rheumatoid arthritis.

In November 2011 and January 2014, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's current rheumatoid arthritis disability is causally related to her periods of ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for rheumatoid arthritis are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition to grant the claim for service connection for rheumatoid arthritis, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2015).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2015).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2015).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Factual Background and Analysis

An August 1988 service treatment record indicated that the Veteran had complained of foot pain since her time in boot camp.  August 1988 x rays demonstrated no significant abnormality.  A July 1991 service treatment record noted that the Veteran presented with foot pain.  A September 1991 service treatment record reported that the Veteran had presented with complaints of bilateral foot pain for the past 4 weeks that worsened with marching and running.

In an August 2005 initial medical review for her annual medical certificate, the Veteran noted that she had been diagnosed with rheumatoid arthritis in January 2005.  

A March 2006 Functional Capacity Assessment for the Veteran's service in the Reserves recommended limitations on running, lifting, standing and push-ups as a result of her rheumatoid arthritis.

An April 2006 correspondence from a private physician noted that the Veteran's rheumatoid arthritis significantly limited her ability to exercise and participate in military duties.

An April 2006 Physical Profile noted that per the Veteran's own words, she was severely limited and unable to do many of the common soldier tasks.

The Veteran underwent a VA examination in December 2011.  The VA examiner opined that it was less likely than not that the Veteran's rheumatoid arthritis was incurred in or caused by an in-service injury, event or illness.  The examiner noted that rheumatoid arthritis was a chronic, systemic, inflammatory disorder of unknown etiology that primarily involved joints.  The disease onset was usually insidious with its predominant symptoms being pain, stiffness and swelling of many joints.  There was no evidence of a traumatic occurrence and the Veteran's service did not cause this disease to take place.  The examiner indicated that this seemed to be a disease that the Veteran was going to get and the Veteran just happened to be in the service at its onset.  The examiner concluded that the Veteran's rheumatoid arthritis occurred during the Veteran's period of ACDUTRA but was less likely than not related to the Veteran's ACDUTRA service.    
 
As noted above, the Board remanded this matter in January 2014 for further development as the December 2011 opinion did not address whether the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.  Pursuant to the Board's remand, the Veteran was afforded an examination in February 2014.  The examiner noted that the Veteran was diagnosed with rheumatoid arthritis in 2003.  The examiner indicated that the Veteran's rheumatoid arthritis clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the Veteran's rheumatoid arthritis was not deformative currently.  There was currently no evidence of significant synovial inflammation.  She was well medicated and all of the precautions were being taken that were known of to limit the damage of her rheumatoid arthritis.  Her symptoms were confined to mild morning stiffness and pain.  Although it was difficulty to state categorically the natural course of rheumatoid arthritis and whether it was aggravated or not, the Veteran's rheumatoid arthritis had not progressed abnormally in any way.  The examiner concluded that it was less likely than not that the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.

In a May 2014 correspondence, a private physician noted that she had cared for the Veteran since 1999.  The private physician noted that she was familiar with the Veteran's military training activities (physical fitness involving push-ups, sit ups, and 2 mile run as well as field training and basic soldiering skills for cadets).  It was noted that in 2004, the physician treated the Veteran for foot pain after her physical fitness training.  The physician also noted that the Veteran in November 2004 had body aches, pain and swelling which were most likely aggravated by her participation in military physical fitness activities and field training exercises.  Following a blood test, a referral was made to a rheumatologist.  The private physician opined that it was more likely than not that the Veteran's current rheumatoid arthritis with foot pain was aggravated by her participation during the time of military service.

In a June 2014 correspondence, a private physician from the Columbus Arthritis Center noted that the Veteran had developed rheumatoid arthritis in 2004 while on active duty in the military.  Her symptoms were exacerbated by the rigors of military routine and forced her to leave active service.  The physician indicated that it was more than 50 percent certain that the Veteran would not have left military service had she not developed rheumatoid arthritis.

In February 2016, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  In an April 2016 letter, the VHA reviewer noted that the Veteran's medical record indicated that she developed symptoms of rheumatoid arthritis while in the military.  She had medical records from her military medical visits and an Arthritis Center that indicated a diagnosis of rheumatoid arthritis in 2004.  The VHA reviewer opined that the Veteran had rheumatoid arthritis that definitely occurred while in the military and should be service connected.  In addition, the Veteran's arthritis would be more likely than not aggravated beyond its natural progression by her physical duties during active military and Reserves duties.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a rheumatoid arthritis disability is warranted.

There is a current diagnosis of rheumatoid arthritis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran' rheumatoid arthritis disability was permanently aggravated by her ACDUTRA service.

The December 2011 VA examiner concluded that the Veteran's rheumatoid arthritis occurred during the period of ACDUTRA service but was less likely than not related to ACDUTRA service.  However, the examiner did not address whether the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.  As noted above, with respect to the Veteran's Reserves service, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  

The Board notes that there are conflicting opinions as to whether the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.

Notably, the December 2014 VA examiner concluded that it was less likely than not that the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.

Conversely, in a May 2014 correspondence, a private physician, who indicated that she was familiar with the Veteran's military training activities, opined that it was more likely than not that the Veteran's current rheumatoid arthritis with foot pain was aggravated by her ACDUTRA while in a June 2014 correspondence, a private physician noted that the Veteran's symptoms were exacerbated by the rigors of military routine.

Additionally, in an April 2016 opinion, a VHA reviewer opined that the Veteran's arthritis would be more likely than not aggravated beyond its natural progression by her physical duties during active military and Reserves duties.

The United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As both the December 2014 VA examination opinion and the April 2016 VHA opinion included examinations of the Veteran, knowledge of her treatment history, and included sound rationales, they are of equal strength and probative value. 

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for rheumatoid arthritis is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for rheumatoid arthritis is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


